Exhibit 10.15

AMENDMENT TO EMPLOYEE MATTERS AGREEMENT

THIS AMENDMENT TO EMPLOYEE MATTERS AGREEMENT dated as of August 3, 2010 (this
“Amendment”) is among McDermott International, Inc., a Panamanian corporation
(“MII”), McDermott Investments, LLC, a Delaware limited liability company
(“MI”), The Babcock & Wilcox Company, a Delaware corporation (“B&W”), and
Babcock & Wilcox Investment Company, a Delaware corporation (“BWICO” and,
together with MII, MI and B&W, the “Parties”).

PRELIMINARY STATEMENT

WHEREAS, the Parties are parties to an Employee Matters Agreement dated as of
July 2, 2010 (the “Employee Matters Agreement”; capitalized terms used but not
defined in this Amendment shall have the respective meanings given such terms in
the Employee Matters Agreement); and

WHEREAS, the Employee Matters Agreement contains provisions relating to
adjustments to equity-based awards held by B&W Employees, McDermott Employees
and other grantees, which adjustments are generally designed to preserve the
pre-Distribution values of those awards, such that the intrinsic values of those
awards generally would be the same immediately after the Distribution as they
were immediately prior to the Distribution;

WHEREAS, the defined terms “Post-Distribution B&W Share Price” and
“Post-Distribution MII Share Price” were intended to be determined on a basis
that, taken together (and after taking into account the Distribution Multiple,
as defined in the Master Separation Agreement), they would equal the
Pre-Distribution MII Share Price;

WHEREAS, the Parties desire to amend the Employee Matters Agreement as provided
herein, to specify the amounts of the Post-Distribution B&W Share Price and
Post-Distribution MII Share Price and to clarify how those amounts have been
determined;

NOW, THEREFORE, in consideration of the premises and the mutual agreements this
Amendment contains and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, MII, MI, B&W and BWICO hereby
agree as follows:

Section 1. Amendments. The Employee Matters Agreement is hereby amended as
follows:

(a) Section 1.1(rrr) of the Employee Matters Agreement is hereby amended to read
in its entirety as follows:

(rrr) “Post-Distribution B&W Share Price” means $22.75, which is the amount
equal to the “when issued” closing price on the NYSE of a share of B&W Common
Stock on the Distribution Date, as reported on the NYSE’s Consolidated
Transactions Reporting System.

 

1



--------------------------------------------------------------------------------

(b) Section 1.1(ttt) of the Employee Matters Agreement is hereby amended to read
in its entirety as follows:

(ttt) “Post-Distribution MII Share Price” means $12.13, which is the amount
equal to (i) the Pre-Distribution MII Share Price minus (ii) the amount equal to
(x) the Post-Distribution B&W Share Price multiplied by (y)  1/2 (the
Distribution Multiple, as defined in the Master Separation Agreement), rounded
up to the nearest whole cent.

Section 2. Effect on Agreement. When this Amendment becomes effective pursuant
to the provisions of Section 3 hereof, (i) all references to “this Agreement” in
the Employee Matters Agreement shall be deemed to refer to the Employee Matters
Agreement as amended by this Amendment, and (ii) all references to the “Employee
Matters Agreement” in the Master Separation Agreement or any of the Ancillary
Agreements shall be deemed to refer to the Employee Matters Agreement as amended
by this Amendment, in each case unless the context otherwise requires. Except as
amended hereby, all provisions of the Employee Matters Agreement are and will
remain in full force and effect.

Section 3. Execution in Counterparts; Effectiveness. This Amendment may be
executed in two or more counterparts, each of which will be deemed an original
but all of which together shall be considered one and the same amendment and
shall become effective when counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that each of the Parties
need not sign the same counterpart.

Section 4. Governing Law. To the extent not preempted by applicable federal law,
this Amendment shall be governed by, and construed and enforced in accordance
with, the substantive laws of the State of Texas, without regard to any
conflicts of law provisions thereof that would result in the application of the
laws of any other jurisdiction.

[Signatures on Following Pages]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

MCDERMOTT INTERNATIONAL, INC.

By:

 

/s/ Liane K. Hinrichs

 

Name:

  Liane K. Hinrichs  

Title:

  Senior Vice President,     General Counsel and     Corporate Secretary

MCDERMOTT INVESTMENTS, LLC

By:

 

/s/ Liane K. Hinrichs

 

Name:

  Liane K. Hinrichs  

Title:

  Senior Vice President,     General Counsel and     Corporate Secretary

THE BABCOCK & WILCOX COMPANY

By:

 

/s/ Michael S. Taff

 

Name:

  Michael S. Taff  

Title:

  Senior Vice President and     Chief Financial Officer BABCOCK & WILCOX
INVESTMENT COMPANY

By:

 

/s/ Michael S. Taff

 

Name:

  Michael S. Taff  

Title:

  Senior Vice President and     Chief Financial Officer